     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 1 of 11



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9        Lezmond Charles Mitchell,                      No. CV 20-8217-PCT-DGC
10                     Petitioner,                       (No. CR-01-01062-001-PCT-DGC)
11        v.                                             AMENDED ORDER1
                                                         DEATH-PENALTY CASE
12        United States of America,
                                                         Execution Date: August 26, 2020
13                     Respondent.
14
15             Petitioner Lezmond Mitchell filed two motions: (1) a motion to vacate, set aside,
16    or correct his sentence under 28 U.S.C. § 2255, or, in the alternative, for relief under 28
17    U.S.C. § 2241 (Doc. 1); and (2) a motion for a stay of execution (Doc. 3). The United
18    States filed responses opposing both motions (Docs. 5, 6) and Mr. Mitchell filed a reply in
19    support of both motions (Doc. 7). Mr. Mitchell was sentenced to death in this District in
20    United States v. Mitchell, CR 01-1062-001-PCT-DGC, he is now confined at the United
21    States Penitentiary in Terre Haute, Indiana (Register #486585-008), and his execution is
22    scheduled for next week. The Court will deny the motions. Mr. Mitchell’s request for oral
23    argument is denied because the issues have been fully briefed, the merits of the § 2255
24    motion do not present a close question, and further delay for oral argument is not warranted.
25    I.       Procedural History.
26             In 2003, a jury convicted Mr. Mitchell, a Navajo, of first-degree murder, felony
27    murder, carjacking resulting in death, and related federal crimes. See United States v.
28    1
       This amended order corrects minor errors in and makes minor wording changes to the
      version filed on August 21, 2020.
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 2 of 11



 1    Mitchell, 502 F.3d 931, 942–43 (9th Cir. 2007). The victims, a 63-year-old grandmother
 2    and her 9-year-old granddaughter, were also Navajos, and the crimes occurred on the
 3    Navajo Indian reservation in Arizona. Id.
 4           Mr. Mitchell faced capital punishment under the Federal Death Penalty Act
 5    (“FDPA”), 18 U.S.C. §§ 3591–98, based on his conviction for carjacking resulting in
 6    death. Id. at 945–46. Under the Major Crimes Act, 18 U.S.C. § 1153(a), the federal
 7    government is permitted to prosecute serious crimes such as murder and manslaughter
 8    involving intra-Indian offenses committed in Indian country. Id. The FDPA eliminated
 9    the death penalty for federal prosecutions of Indian defendants under the Major Crimes
10    Act, subject to being reinstated at the election of a tribe’s governing body – the “opt-in”
11    provision. 18 U.S.C. § 3598. The Navajo Nation has declined to opt in to the federal death
12    penalty. Id. “[T]he Navajo Nation opposes the death penalty on cultural and religious
13    grounds,” and the Attorney General of the Navajo Nation expressed the Navajo Nation’s
14    opposition to the United States seeking capital punishment in Mr. Mitchell’s case in a letter
15    to the United States Attorney for the District of Arizona. Id. at 948.
16           As a result, the United States could not seek the death penalty against Mr. Mitchell
17    on the two murder charges. Instead, it pursued a death sentence by charging Mr. Mitchell
18    with carjacking resulting in death, a crime of nationwide applicability not covered by the
19    opt-in requirement. Id. Mr. Mitchell was given a death sentence on the carjacking count
20    in accordance with the jury’s unanimous verdict. Id. at 942.
21           On appeal, Mr. Mitchell argued, inter alia, that because the Navajo Nation never
22    opted in to the federal capital punishment scheme, the death sentence violated tribal
23    sovereignty. The Ninth Circuit considered Mr. Mitchell’s claims in detail and issued an
24    opinion on September 5, 2007, affirming his conviction and sentence. United States v.
25    Mitchell, 502 F.3d 931 (9th Cir. 2007). On June 9, 2008, the Supreme Court denied Mr.
26    Mitchell’s petition for certiorari. Mitchell v. United States, 553 U.S. 1094 (2008).
27           Mr. Mitchell moved to vacate, set aside, or correct his sentence under 28 U.S.C.
28    § 2255. Motion to Vacate, Set Aside, or Correct, Mitchell v. United States, No. CV-09-


                                                  -2-
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 3 of 11



 1    8089-PCT-DGC (D. Ariz. filed June 8, 2009), Doc. 9. The Court denied his motion on
 2    September 30, 2010, Mitchell v. United States, No. CV-09-8089-PCT-DGC, 2010 WL
 3    3895691 (D. Ariz. Sept. 30, 2010), and the Ninth Circuit affirmed, Mitchell v. United
 4    States, 790 F.3d 881, 883 (9th Cir. 2015). On October 3, 2016, the Supreme Court denied
 5    Mr. Mitchell’s application for certiorari. Mitchell v. United States, 137 S. Ct. 38 (2016).
 6           Thereafter, Mr. Mitchell filed a petition with the Inter-American Commission on
 7    Human Rights (“IACHR” or “the Commission”), an organization formed under the
 8    auspices of the Organization of American States (“OAS”). The petition alleged violations
 9    of various provisions of the American Declaration of the Rights and Duties of Man
10    (“American Declaration”), including the right to life, the right to equality before the law,
11    and rights related to due process and a fair trial. See Petition No. P-627-17, Lezmond C.
12    Mitchell, Response of the United States, Sept. 21, 2017.2
13           Mr. Mitchell argued that the United States violated the sovereignty of the Navajo
14    Nation by seeking the death penalty. He also argued that his rights to due process and a
15    fair trial were violated by alleged collusion between the United States government and
16    tribal law enforcement, ineffective assistance of counsel, and decisions of the federal courts
17    in his habeas proceedings.
18           On July 14, 2020, the IACHR issued its report on the admissibility and merits of
19    Mr. Mitchell’s petition, concluding the United States was responsible for violations of
20    Articles I, XVIII, XXV, and XXVI of the American Declaration. See IACHR, Report No.
21    193/20, Case 13.570, Admissibility and Merits, Lezmond C. Mitchell, United States of
22    America, July 14, 2020. On August 12, 2020, the Commission issued its final report. See
23    IACHR, Report No. 209/20, Case 13.570, Admissibility and Merits (Final), Lezmond C.
24    Mitchell, United States of America, August 12, 2020.
25    II.    Motion to Stay.
26           Mr. Mitchell asks the Court to stay his execution until resolution of his § 2255
27    motion. Doc. 3 at 12. The motion to stay is moot because this order resolves the motion.
28    2
        Available at https://www.state.gov/wp-content/uploads/2019/05/14.g.-Mitchell-Petn-
      No.-P-627-17-U.S.-Response-to-Petition-Sept.-21-2017.pdf (last visited Aug. 21, 2020).

                                                  -3-
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 4 of 11



 1    III.   Jurisdiction.
 2           Mr. Mitchell previously filed and litigated a § 2255 motion challenging his
 3    conviction and sentence.      Under the Antiterrorism and Effective Death Penalty Act
 4    (“AEDPA”), he may not file a second or successive § 2255 motion in this Court unless he
 5    has obtained a certification from the Court of Appeals. 28 U.S.C. §§ 2255(h) and 2244.
 6    Mr. Mitchell has obtained no such certification.
 7           He asserts that the present motion should be considered a “first” § 2255 motion
 8    because he could not have raised his claim in his previous petition. Doc. 1 at 17, citing In
 9    re Tamayo, 552 F. App’x. 371, 374 (5th Cir. 2014), and Leal Garcia v. Quarterman, 573
10    F.3d 214, 222–24 (5th Cir. 2009) (determining that petitioner’s second-in-time § 2255
11    petition was not successive because it relied on a presidential declaration in light of an
12    International Court of Justice opinion issued after petitioner’s first habeas petition).
13           The Supreme Court “has declined to interpret ‘second or successive’ as referring to
14    all [habeas] applications filed second or successively in time, even when the later filings
15    address a state-court judgment already challenged in a prior [habeas] application.” Panetti
16    v. Quarterman, 551 U.S. 930, 944 (2007). In Panetti, for example, the Court held that
17    competency-to-be-executed claims are exempt from the limitation on second or successive
18    petitions because such claims generally are not ripe until after the time has run to file a first
19    petition. Id. at 947; see also Slack v. McDaniel, 529 U.S. 473, 478 (2000) (declining to
20    apply § 2244(b) to a second petition where the first was dismissed for lack of exhaustion).
21           The Ninth Circuit has acknowledged that the reasoning of Panetti is not limited to
22    competency claims. In United States v. Buenrostro, 638 F.3d 720, 725 (9th Cir. 2011), the
23    court observed that “[p]risoners may file second-in-time petitions based on events that do
24    not occur until a first petition is concluded” if the claims raised therein “were not ripe for
25    adjudication at the conclusion of the prisoner’s first federal habeas proceeding.” In United
26    States v. Lopez, 577 F.3d 1053, 1064 (9th Cir. 2009), the court held that the factors
27    identified by the Supreme Court in Panetti must be considered in deciding whether other
28    types of claims may be addressed on the merits. The Panetti factors include “(1) the


                                                    -4-
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 5 of 11



 1    implications for habeas practice of reading ‘second or successive’ literally for such claims,
 2    (2) whether barring such claims would advance the policies behind AEDPA’s passage and
 3    (3) the Court’s pre- and post-AEDPA habeas jurisprudence, including the common law
 4    abuse-of-the-writ doctrine.” Id. at 1056 (citing Panetti, 551 U.S. at 942–43). “The Court
 5    cautioned against interpreting AEDPA’s ‘second or successive’ provisions in a way that
 6    would foreclose any federal review of a constitutional claim, or otherwise lead to perverse
 7    results, absent a clear indication that Congress intended that result.” Id. at 1063.
 8           The Panetti factors favor a conclusion that Mr. Mitchell’s motion is not second or
 9    successive. Reading the “second or successive” provisions literally would foreclose
10    federal court review of his claim, would not promote the policies behind the AEDPA,
11    which are to require assertion of all claims that can be asserted at the time of a petition, and
12    would not square with Supreme Court jurisprudence such as Panetti. Mr. Mitchell’s
13    § 2255 petition is therefore properly filed and does not require pre-filing authorization.
14           For reasons stated in its response, the Court agrees with the government’s assertion
15    that two cases cited by Mr. Mitchell, Woods v. Cary, 525 F.3d 886, 888–90 (9th Cir. 2008),
16    and Magwood v. Patterson, 561 U.S. 320, 331 (2010), do not support the contention that
17    his claims are properly raised under § 2255. The government also attempts to distinguish
18    Panetti, asserting that the prisoner’s Ford claim (regarding competency to be executed)
19    was based on a new factual predicate and could not have been brought before the
20    competency issue was ripe. Doc. 5 at 8. The government asserts that there is no similarly
21    new factual predicate in Mr. Mitchell’s case. The Court disagrees. Under Mr. Mitchell’s
22    theory of this motion, his constitutional claim – that his conviction and sentence violate the
23    Supremacy Clause of the U.S. Constitution – was not ripe until the factual development of
24    the Commission’s final report, a report, he contends, that created binding obligations on
25    the United States to grant a new trial and commute his death sentence.3
26    3
        The government also argues that this is a second and successive petition because Mr.
      Mitchell previously asserted each of the claims accepted by the IACHR and cannot litigate
27    them again. Doc. 5 at 8. But Mr. Mitchell does not seek to litigate those claims again in
      this motion. He instead asserts that the Court is bound by the IACHR decision, an issue
28    that was not litigated before. The government further argues that the IACHR decision is
      not a new development because it has no binding effect in this Court. But that is a merits

                                                   -5-
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 6 of 11



 1    IV.      Merits.
 2             Mr. Mitchell makes a fairly radical argument. He asserts that this Court and all
 3    courts of the United States are bound by the IACHR’s decision that he did not receive a
 4    fair trial and cannot be sentenced to death in a new trial. He argues that this Court has no
 5    choice but to grant him a new trial and, if that trial results in conviction, to not impose the
 6    death penalty. Doc. 1 at 20. He contends that the United States has surrendered the power
 7    of its courts to the IACHR.
 8             Mr. Mitchell argues that the IACHR decision “created rights in Mitchell under
 9    international law that are binding on the United States for two reasons: (1) because they
10    are derived directly from the OAS Charter, a treaty within the meaning of the U.S.
11    Constitution; and (2) because they are derived, through the OAS Charter, from the
12    American Declaration, a statement of human rights norms the United States has not only
13    adopted, but helped to draft.” Doc. 1 at 20. The Court is not persuaded by either argument.4
14             The Supremacy Clause of the Constitution provides that “all Treaties made . . . under
15    the Authority of the United States, shall be the supreme Law of the Land; and the Judges
16    in every State shall be bound thereby.” U.S. Const. art. VI, cl. 2. The Supreme Court has
17    recognized, however, that “while treaties ‘may comprise international commitments . . .
18    they are not domestic law unless Congress has either enacted implementing statutes or the
19    treaty itself conveys an intention that it be “self-executing” and is ratified on these terms.’”
20    Medellin v. Texas, 552 U.S. 491, 505 (2008) (citing Igartua–De La Rosa v. United States,
21    417 F.3d 145, 150 (C.A.1 2005) (en banc) (Boudin, C. J.)).5
22    issue and, as the Seventh Circuit noted in Garza v. Lappin, 253 F.3d 918, 923 (7th Cir.
      2001), “we must not confuse lack of substantive merit with lack of jurisdiction.”
23
      4
        Citing many new cases, Mr. Mitchell argues for the first time in his reply brief that “even
24    if this Court concludes that the OAS Charter is a non-self-executing treaty, it is well
      established that habeas has historically been available to enforce rights under treaties that
25    do not themselves create private rights of actions.” Doc. 7 at 11–12. He also argues that
      “the weight of the Supreme Court’s precedents suggests that claims by petitioners in habeas
26    cases can be analogized to claims by defendants in other civil – and even criminal –
      lawsuits.” Id. at 12. The Court will not consider these arguments made for this first time
27    in a reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam);
      United States v. Anderson, 472 F.3d 662, 668 (9th Cir. 2006).
28
      5
          In Medellin, the Supreme Court explained the important distinction between treaties that

                                                   -6-
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 7 of 11



 1           The treaty at issue in this case is the Charter of the OAS, which was originally
 2    ratified by the United States in 1951 and ratified again as amended in 1968. The Charter
 3    provided for the creation of the IACHR and created the American Convention on Human
 4    Rights (the “American Convention”). OAS Charter (Amended) Article 112, 21 U.S.T.
 5    607. Congress has not enacted statutes implementing the OAS Charter within the United
 6    States. As a result, the Charter creates law binding in the courts of this country only if it is
 7    self-executing and was ratified on those terms. Medellin, 552 U.S. at 505.
 8           Mr. Mitchell asserts that the OAS Charter is self-executing because it “expressly
 9    authorizes the Commission to promote and protect human rights, and the Commission is
10    authorized to hear individual petitions and to interpret the scope and meaning of human
11    rights under the OAS Charter and the American Declaration.” Doc. 1 at 21. The Supreme
12    Court held in Medellin, however, that a treaty’s mere grant of adjudicatory authority to an
13    international tribunal does not impose a self-executing obligation on member states to
14    comply with the tribunal decisions. 552 U.S. at 507–08 (“The Protocol says nothing about
15    the effect of an [International Court of Justice (“ICJ”)] decision and does not itself commit
16    signatories to comply with an ICJ judgment. The Protocol is similarly silent as to any
17    enforcement mechanism.”). Some clearer statement of member states’ obligations is
18    required before a treaty will be deemed self-executing. Id. at 508 (The enforcement article
19    “does not provide that the United States ‘shall’ or ‘must’ comply with an ICJ decision, nor
20    indicate that the Senate that ratified the U.N. Charter intended to vest ICJ decisions with
21    immediate legal effect in domestic courts.”). This is true even when, as here, the tribunal’s
22    decisions “are often precipitated by disputes involving particular persons or entities[.]” Id.
23    at 512.6
24    “constitute[] an international law obligation on the part of the United States” and treaties
      that “automatically constitute binding federal law enforceable in United States courts.” 552
25    U.S. at 504. Mr. Mitchell’s motion disregards this distinction.
26    6
        Mr. Mitchell tries to distinguish Medellin by noting that it addressed whether a decision
      of the ICJ pre-empted state law, and by arguing that his case has nothing to do with state
27    law. Doc. 1 at 22. But the decision in Medellin did not turn on the fact that state law was
      at issue. The petitioner argued that the decision of the ICJ created “a ‘binding’ obligation
28    on the state and federal courts of the United States.” 552 U.S. at 504 (emphasis added).
      The Supreme Court spoke broadly about whether the treaty in question created “binding

                                                   -7-
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 8 of 11



 1           Mr. Mitchell cites no language from the OAS Charter suggesting that member states
 2    are required to abide by IACHR decisions, and courts addressing the issue have concluded
 3    that it contains no such language. In Flores-Nova v. Attorney Gen. of U.S., 652 F.3d 488
 4    (3d Cir. 2011), for example, the petitioners asserted that “the United States is bound by the
 5    IACHR’s finding that removing lawful permanent residents without giving them an
 6    opportunity for a meaningful hearing would violate numerous articles of the [American
 7    Declaration].” Id. at 493. The Third Circuit disagreed, holding that “the language of the
 8    OAS Charter and of the IACHR’s governing statute indicates that IACHR’s decisions are
 9    not binding on the United States.” Id. In so holding, the Third Circuit looked to the
10    Seventh Circuit’s decision in Garza, which likewise held that decisions of the IACHR are
11    not binding on U.S. courts:
12           Nothing in the OAS Charter suggests an intention that member states will be
13           bound by the Commission’s decisions before the American Convention goes
             into effect. To the contrary, the OAS Charter’s reference to the Convention
14           shows that the signatories to the Charter intended to leave for another day
15           any agreement to create an international human rights organization with the
             power to bind members.
16
17    253 F.3d at 925. The United States has signed the American Convention, but has not
18    ratified it. Garza, 253 F.3d at 925; see also American Convention on Human Rights,
19    General Information of the Treaty: B-32, available at http://www.oas.org/dil/treaties_B-
20    32_American_ Convention_on_Human_Rights_sign.htm (last visited August 21, 2020).
21    An unratified treaty has no binding effect within the U.S. Flores-Nova, 652 F.3d at 494
22    n.6.
23           The Court accordingly concludes that Mr. Mitchell’s first argument – that IACHR
24    decisions have binding power within the U.S. because “they are derived directly from the
25    OAS Charter” (Doc. 1 at 20) – is entirely unpersuasive. The OAS Charter is not self-
26
      federal law enforceable in United States courts” (id.) and noted that obligations established
27    by self-executing treaties “would be immediately and directly binding on state and federal
      courts pursuant to the Supremacy Clause” (id.). Medellin concerns the effect within the
28    U.S. of an international tribunal’s decisions – precisely the issue here. Nothing in the case
      suggests that it is limited to the effect of such decisions on state law.

                                                  -8-
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 9 of 11



 1    executing, and Congress has passed no statute to implement it. Medellin, 552 U.S. at 505.
 2    Indeed, every federal court of appeals that has addressed this issue “has concluded that
 3    IACHR decisions do not have domestic legal force.” Cardenas v. Stephens, 820 F.3d 197,
 4    203 (5th Cir. 2016); see also In re Hicks, 375 F.3d 1237, 1241 n.2 (11th Cir. 2004) (“nor
 5    is any finding made by [the IACHR] binding on us”); Tamayo v. Stephens, 740 F.3d 991,
 6    997–98 (5th Cir. 2014) (noting “the federal circuit courts that have considered this issue
 7    have concluded that IACHR decisions do not create a binding obligation on domestic
 8    courts” and denying a stay on that basis); Roach v. Aiken, 781 F.2d 379, 381 (4th Cir. 1986)
 9    (denying a stay based on IACHR’s consideration of defendant’s case and expressing doubt
10    that “any future decision of the Commission would be enforceable in the domestic courts
11    of this nation, state and federal”).7
12           Mr. Mitchell’s second argument – that the IACHR decisions are binding “because
13    they are derived, through the OAS Charter, from the American Declaration, a statement of
14    human rights norms the United States has not only adopted, but helped to draft” (id.) – is
15    equally unpersuasive. The American Declaration “is not a treaty.” Flores-Nova, 652 F.3d
16    at 494. “In the best sense, the American Declaration . . . represents a noble statement of
17    the human rights aspirations of the American States, but creates no binding set of
18    obligations.” Id.; see also Igartua v. United States, 626 F.3d 592, 603 n. 11 (1st Cir. 2010)
19    (holding that the American Declaration “is merely an aspirational document”); Garza, 253
20    F.3d at 923 (same). As a result, the Declaration is not “enforceable domestically.” Flores-
21    Nova, 652 F.3d at 495.8
22    7
        Mr. Mitchell cites various court cases concerning other international tribunals. Doc. 1 at
      26-27. But none of these cases concerns the IACHR, and Medellin make clear that the
23    question of whether a treaty is self-executing turns on the language and history of the treaty
      itself. See 552 U.S. at 506-07.
24
      8
        Mr. Mitchell acknowledges that the Declaration is non-binding: “The American
25    Declaration is itself a non-binding declaration of human norms[.]” Doc, 1 at 23. He argues,
      nonetheless, that rights recognized in the Declaration “become binding, enforceable rights
26    when applied in a specific case by the Commission, a treaty-based tribunal specifically
      empowered to interpret and promote the rights contained in the American Declaration.”
27    Id. But he cites no authority for this assertion, and, as explained in this order, he fails to
      show that the OAS Charter is self-executing as required by Medellin. Moreover, as noted
28    below, the governing OAS statute makes clear that the IACHR’s role with respect to a
      member country that has not ratified the America Convention is to make recommendations.

                                                  -9-
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 10 of 11



 1            The Seventh Circuit in Garza looked also to the IACHR’s governing statute, the
 2     Statute of the Inter-American Commission on Human Rights. 253 F.3d at 925. The court
 3     noted that the statute establishes separate procedures for the IACHR depending on whether
 4     the OAS member in question has or has not ratified the American Convention. Id. For
 5     nations that have not ratified the Convention, like the United States, the statute gives the
 6     IACHR the following powers:
 7
              [T]o make recommendations to the governments of the states on the adoption
 8            of progressive measures in favor of human rights in the framework of their
              legislation, constitutional provisions and international commitments, as well
 9            as appropriate measures to further observance of those rights; . . .
10
              [T]o pay particular attention to the observance of the human rights referred
11            to in [certain provisions of] the American Declaration of the Rights of Man;
12            ...
13            [T]o examine communications submitted to it, . . . and to make
14            recommendations to [the government of any member state not a Party to the
              Convention], when it finds this appropriate, in order to bring about more
15            effective observance of fundamental human rights . . . .
16
       Id. (quoting the Statute of the Inter–American Commission on Human Rights, Arts. 18, 20)
17
       (emphasis added). In other words, the Commission acts in an advisory role with respect to
18
       the United States. It makes recommendations for human rights improvements.9
19
              Consistent with its advisory role, the IACHR’s decision in Mr. Mitchell’s case states
20
       “Conclusions and Recommendations.” Doc. 1 at 65. The list of decisions, such as the
21
       finding that Mr. Mitchell should be given a new trial, are characterized as
22
       “recommendations.” Id. at 26. Mr. Mitchell does not explain how these recommendations
23
       can be viewed as binding law for U.S. courts.10
24
25
       9
         Consistent with this view, the OAS Charter authorizes the creation of the IACHR “to
26     promote the observance and protection of human rights and to serve as a consultative organ
       of [OAS] in these matters.” OAS Charter (Amended), Feb. 27, 1967, art. 112, 21 U.S.T.
27     691 (emphasis added).
28     10
          Mr. Mitchell asserts that IACHR is “a principal organ through which the OAS
       accomplishes its purpose.” Doc. 1 at 19. Even if true, this fact does not make its decisions

                                                  - 10 -
     Case 3:20-cv-08217-DGC--ESW Document 11 Filed 08/22/20 Page 11 of 11



 1
              In summary, Mr. Mitchell has not come close to showing that decisions of the
 2
       IACHR are binding in U.S. courts. The Court accordingly will deny his motion and his
 3
       stay request.
 4
              IT IS ORDERED:
 5
              1.       Mr. Mitchell’s motion to vacate, set aside, or correct his sentence under 28
 6
                       U.S.C. § 2255, or, in the alternative, for relief under 28 U.S.C. § 2241
 7
                       (Doc. 1) is denied. The Clerk of Court shall enter judgment accordingly and
 8
                       terminate this action.
 9
              2.       Mr. Mitchell’s motion for a stay of execution (Doc. 3) is denied.
10
              3.       A certificate of appealability is denied. The Court cannot conclude that
11
                       reasonable jurists would debate the outcome in this order, nor that the issues
12
                       addressed in this order deserve encouragement to proceed further. Slack v.
13
                       McDaniel, 529 U.S. 473, 484 (2000).
14
15            Dated this 22nd day of August, 2020.
16
17
18
19
20
21
22
23
24
       binding within the United States. The Supreme Court in Medellin noted that the ICJ is the
25     “the principal judicial organ of the United Nations,” and yet held that its decisions were
       not binding within this country. 552 U.S. at 499. Mr. Mitchell also cites statements by the
26     United States acknowledging the legitimate role of the IACHR and expressing support for
       its work. Doc. 1 at 25. But the statements say nothing about the effect of IACHR decisions
27     as a matter of U.S. law, and, as noted above, there is a clear distinction between treaty
       obligations that bind the U.S. as a matter of international law and treaty obligations that
28     have the force and effect of law in this country’s courts. Medellin, 552 U.S. at 504.


                                                    - 11 -
